Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into effective
as of July 3, 2018 (the “Effective Date”), by and between G1 Therapeutics, Inc.,
a Delaware corporation (the “Company”), and John Demaree (“Employee”).

1.EMPLOYMENT; DUTIES. The Company agrees to employ Employee as its Chief
Commercial Officer, and Employee agrees to accept such employment upon the terms
and conditions hereinafter set forth. Employee will perform such services for
the Company as are customarily associated with such position and as may
otherwise be assigned to the Employee from time to time by the Company’s Chief
Executive Officer or his designee. Employee will devote Employee’s full business
time and attention to the business and affairs of the Company, and will perform
Employee’s duties diligently and to the best of Employee’s ability, in
compliance with the Company’s policies and procedures and the laws and
regulations that apply to the Company’s business.

2.TERM; TERMINATION. Employee’s employment under this Agreement will commence as
of the Effective Date and will continue until terminated by either party.
Employee’s employment with the Company is at-will, and either party can
terminate the employment relationship and/or this Agreement at any time, for any
or no cause or reason, and with or without prior notice, subject to the
applicable terms of Section 4. Upon termination of Employee’s employment by
either party for any reason, Employee will resign Employee’s position(s), if
any, as an officer or director of the Company, as a member of the Company’s
Board of Directors (the “Board”) and any Board committees, as well as any other
positions Employee may hold with or for the benefit of the Company and/or its
affiliates.

3.COMPENSATION. As compensation for the services to be rendered by Employee
under this Agreement, the Company will provide the following compensation and
benefits during Employee’s employment hereunder.

(a)BASE SALARY. The Company will pay Employee a base salary (the “Base Salary”)
at an annual rate of Three Hundred and Seventy-Five Thousand Dollars ($375,000),
payable in equal installments in accordance with the Company’s customary payroll
practices as in effect from time to time. The Base Salary may be reviewed from
time to time by the Company and may be increased in the sole discretion of the
Company. The Base Salary may also be decreased in connection with any
Company-wide decrease in executive compensation.

(b)ANNUAL BONUS. Employee will be eligible to receive an annual calendar year
bonus based upon Employee’s and the Company’s achievement of certain individual
and Company goals that will be set for Employee by the Board or its designee
(the “Annual Bonus”). The amount of the target Annual Bonus will be equal to
thirty-five percent (35%) of Employee’s then-current Base Salary as of the date
of the payment; provided that the actual amount of the Annual Bonus may be
greater or less than such target amount. The Board or its designee will have the
sole discretion to set the applicable individual and Company goals, to determine
whether the goals have been met, and to determine the amount of the Annual
Bonus. The Annual Bonus for any given year will be paid between January 1 and
January 31 in the year immediately following the year in which the Annual Bonus,
if any, is earned. Employee must be

1

--------------------------------------------------------------------------------

 

employed by the Company on December 31 of the bonus year in order to receive the
Annual Bonus for that year.  The Company agrees the Employee will be eligible
for a full 2018 annual bonus, provided that: (i) Employee must deliver an
approved go-to-market commercialization strategy and plan for Trilaciclib prior
to November 30, 2018.

(c)STOCK OPTIONS. Subject to approval by the Board on July 3, 2018, Employee
will be (or has been) granted stock options to purchase 225,000 shares of the
Company’s common stock (the “Options”) at a per share exercise price equal to
the Fair Market Value (as defined in the Company’s 2017 Equity Incentive Plan)
of the Company’s common stock on the date of grant.  The Options will be, to the
maximum extent permissible, treated as “incentive stock options” within the
meaning of Section 422 of the Internal Revenue Code and the rules and
regulations thereunder. The Options will be granted pursuant to and subject to
the terms and conditions of the Company’s 2017 Equity Incentive Plan and will be
further subject to the terms of a stock option agreement as approved by the
Board setting forth the exercise price, vesting conditions and other
restrictions. One fourth of the total number of such Options will vest on the
first anniversary of the date hereof, and one forty eighth (1/48th) of the total
number of Options will vest each month over the following thirty-six (36) months
thereafter, so long as Employee remains employed by the Company through each
such vesting date. Fifty Percent (50%) of any unvested Options will vest
immediately prior to, and subject to, the consummation of a Change in Control
(as defined below) and, subject to Employee’s execution of the release of claims
described in Section 4(b), any remaining unvested Options will immediately vest
if Employee’s employment is terminated by the Company without Cause (as defined
below) or Employee resigns with Good Reason (as defined below) within ninety
(90) days following a Change in Control. A “Change in Control” means (i) the
Company’s merger or consolidation with or into another entity such that the
stockholders of the Company prior to such transaction do not or are not expected
to own a majority of the voting stock of the surviving entity, (ii) the sale or
other disposition of all or substantially all of the assets of the Company,
(iii) the sale or other disposition of greater than 50% of the then-outstanding
voting stock of the Company by the holders thereof to one or more persons or
entities who are not then stockholders of the Company.

(d)VACATION. Employee will be eligible for paid vacation time off in accordance
with, and subject to, the Company’s policies and procedures in effect from time
to time.

(e)BENEFITS. Employee will (subject to applicable eligibility requirements)
receive such other benefits as are provided from time to time to other
similarly-situated employees of the Company pursuant to the Company’s policies
and procedures as they may be instituted from time to time. All such benefits
are subject to the provisions of their respective plan documents in accordance
with their terms. Employee acknowledges and agrees that the Company has the
unilateral right to amend, modify or terminate its employee benefit plans or
policies to the maximum extent allowed by law.

(f)EXPENSE REIMBURSEMENT. The Company will reimburse Employee for all reasonable
business expenses incurred by Employee in connection with the performance of
Employee’s duties hereunder, subject to Employee’s compliance with the Company’s
reimbursement policies in effect from time to time. All reimbursements provided
under this

1

--------------------------------------------------------------------------------

 

Agreement will be made or provided in accordance with the requirements of
Section 409A of the Internal Revenue Code and the rules and regulations
thereunder including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Employee’s lifetime (or during a
shorter period of time specified in this Agreement); (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement
of an eligible expense shall be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

(g)WITHHOLDINGS. The Company will withhold from any amounts payable under this
Agreement, such federal, state and local taxes, as the Company reasonably
determines are required to be withheld pursuant to applicable law.

(h)RELOCATION.  To assist with relocation to North Carolina, the Company will
reimburse you for reasonable expenses incurred in relocating yourself and your
family from your existing residence to a new residence in the Raleigh/Durham
area, up to a maximum of $100,000.  Covered expenses will include carrier
transportation by an approved carrier for normal household goods and personal
effects, exclusive of automobiles, boats, recreational vehicles, explosives,
firearms, outdoor structures, items of exceptional value, or any item in which
the moving costs exceed its value, and customary packing and unpacking
charges.  You may also use this benefit to defray closing costs associated with
the purchase of a residence in North Carolina.  You will have eighteen (18)
months from the date of this letter in which to use this benefit.  Within thirty
(30) days after incurring any covered expense, Employee will provide such
documentation as may be reasonably requested by the Company to substantiate
expenses to be reimbursed.  In exchange for the company covering relocation
expenses, should you leave the Company for any reason other than death,
disability or discharge without cause within twelve (12) months of your hire
date you will be responsible for repayment of the full relocation allowance to
the company.  Should you leave between 12-24 months of your hire date, 50%
repayment of the relocation allowance is required.  All repayments are due in
full within 30 days of your separation date from G1 Therapeutics.

4.EFFECT OF TERMINATION.

(a)GENERALLY. When Employee’s employment with the Company is terminated for any
reason, Employee, or Employee’s estate, as the case may be, will be entitled to
receive the compensation and benefits earned through the effective date of
termination, along with reimbursement for any approved business expenses that
Employee has timely submitted for reimbursement in accordance with the Company’s
expense reimbursement policy or practice.

(b)SEPARATION BENEFIT UPON CERTAIN TERMINATIONS. If the Company terminates
Employee’s employment without Cause (as defined below), or if Employee resigns
Employee’s employment for Good Reason (as defined below), then conditioned upon
Employee executing a Release (as defined below) following such termination,
Employee will be entitled to receive an amount equal to payment of Employee’s
then-current Base Salary for a period of twelve (12) months (the “Separation
Benefit”). The Separation Benefit is conditioned

2

--------------------------------------------------------------------------------

 

upon Employee executing a release of claims in a form satisfactory to the
Company (the “Release”) within the time specified therein, which Release is not
revoked within any time period allowed for revocation under applicable law. The
Separation Benefit will be payable to Employee over time in accordance with the
Company’s payroll practices and procedures beginning on the sixtieth (60th) day
following the termination of Employee’s employment with the Company, provided
that the Company, in its sole discretion, may begin the payments earlier. For
avoidance of doubt, the termination of Employee’s employment as a result of
Employee’s death or disability (meaning the inability of Employee, due to the
condition of Employee’s physical, mental or emotional health, effectively to
perform the essential functions of Employee’s job with or without reasonable
accommodation for a continuous period of more than 90 days or for 90 days in any
period of 180 consecutive days, as determined by the Board in its sole
discretion in consultation with a physician retained by the Company) will not
constitute a termination without Cause triggering the rights described in this
Section 4(b).

(c)CAUSE. For purposes of this Agreement, “Cause” means: (i) Employee’s fraud,
embezzlement or misappropriation with respect to the Company; (ii) Employee’s
material breach of fiduciary duties to the Company; (iii) Employee’s willful or
negligent misconduct; (iv) Employee’s material breach of this Agreement; (v)
Employee’s willful failure or refusal to perform Employee’s material duties
under this Agreement or failure to follow any specific lawful instructions of
the Company; (vi) Employee’s conviction or plea of nolo contendere in respect of
a felony or of a misdemeanor involving moral turpitude; (vii) Employee’s alcohol
or substance abuse which has a material adverse effect on Employee’s ability to
perform Employee’s duties under this Agreement; or (viii) Employee’s engagement
in a form of discrimination or harassment prohibited by law (including, without
limitation, discrimination or harassment based on race, color, religion, sex,
national origin, age or disability). In the event that the Company concludes
that Employee has engaged in acts constituting Cause as defined in clause (iii),
(iv), (v), or (vii) above, prior to terminating this Agreement for Cause the
Company will provide Employee with at least fifteen (15) days’ advance written
notice of the specific circumstances constituting such Cause, and an opportunity
to correct such circumstances.

(d)GOOD REASON. In order for Employee to resign for Good Reason, Employee must
provide written notice to the Company of the existence of the Good Reason
condition within thirty (30) days of the initial existence of such Good Reason
condition. Upon receipt of such notice, the Company will have thirty (30) days
during which it may remedy the Good Reason condition and not be required to
provide for the benefits described in Section 4(b) above as a result of such
proposed resignation if successfully remedied. If the Good Reason condition is
not remedied within such thirty (30) day period, Employee may resign based on
the Good Reason condition specified in the notice effective no later than thirty
(30) days following the expiration of the thirty (30) day cure period. For
purposes of this Agreement, “Good Reason” means the occurrence of any of the
following events without Employee’s consent: (i) a material reduction of
Employee’s Base Salary not generally applicable to other executive-level
employees of the Company, (ii) a material diminution of the Employee’s
authority, duties, or responsibilities, (iii) a relocation of Employee’s primary
workplace to a location that is more than fifty (50) miles from the location of
Employee’s primary workplace as of the date hereof, or (iv) the Company’s
material breach of this Agreement.

3

--------------------------------------------------------------------------------

 

(e)APPLICATION OF INTERNAL REVENUE CODE SECTION 409A. Notwithstanding anything
to the contrary set forth herein, any payments and benefits provided under this
Section 4 that constitute “deferred compensation” within the meaning of Section
409A of the Internal Revenue Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”)
will not commence in connection with Employee’s termination of employment unless
and until Employee has also incurred a “separation from service” (as such term
is defined in Treasury Regulation Section 1.409A-1(h) (a “Separation From
Service”), unless the Company reasonably determines that such amounts may be
provided to Employee without causing Employee to incur an additional tax under
Section 409A. The parties intend that each installment of the Separation
Benefits payments provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of
doubt, the parties intend that payments of the Separation Benefits set forth in
this Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company
determines that the Separation Benefits constitute “deferred compensation” under
Section 409A and Employee is, on the termination of service, a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Separation Benefits payments will be delayed until the earlier to
occur of: (i) the date that is six months and one day after Employee’s
Separation From Service, or (ii) the date of Employee’s death (such applicable
date, the “Specified Employee Initial Payment Date”), the Company (or the
successor entity thereto, as applicable) will (A) pay to Employee a lump sum
amount equal to the sum of the Separation Benefits payments that Employee would
otherwise have received through the Specified Employee Initial Payment Date if
the commencement of the payment of the Separation Benefits had not been so
delayed pursuant to this Section and (B) commence paying the balance of the
Separation Benefits in accordance with the applicable payment schedules set
forth in this Agreement.

(f)NO FURTHER OBLIGATIONS. Except as expressly provided above or as otherwise
required by law, the Company will have no obligations to Employee in the event
of the termination of this Agreement for any reason.

5.EMPLOYEE REPRESENTATIONS. Employee represents and warrants that Employee is
not obligated or restricted under any agreement (including any non-competition
or confidentiality agreement), judgment, decree, order or other restraint of any
kind that could impair Employee’s ability to perform the duties and obligations
required of Employee hereunder. Employee further agrees that Employee will not
divulge to the Company any confidential information and/or trade secrets
belonging to others, including Employee’s former employers, nor will the Company
seek to elicit from Employee such information. Consistent with the foregoing,
Employee will not provide to the Company, and the Company will not request, any
documents or copies of documents containing such information.

6.NOTICES. Any notice required to be given hereunder will be sufficient if in
writing and hand delivered or sent by mail, return receipt requested, postage
prepaid, in the case of Employee, to Employee’s address shown on the Company’s
records, and in the case of the

4

--------------------------------------------------------------------------------

 

Company, to 79 T.W. Alexander Drive, 4501 Research Commons, Suite 100, Research
Triangle Park, NC 27709, or to such other addresses as either party shall
specify to the other.

7.AMENDMENT; WAIVER. No amendment of any provision of this Agreement will be
valid unless the amendment is in writing and signed by the Company and Employee.
No waiver of any provision of this Agreement will be valid unless the waiver is
in writing and signed by the waiving party. The failure of a party at any time
to require performance of any provision of this Agreement will not affect such
party’s rights at a later time to enforce such provision. No waiver by a party
of any breach of this Agreement will be deemed to extend to any other breach
hereunder or affect in any way any rights arising by virtue of any other breach.

8.GOVERNING LAW; VENUE. This Agreement will be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to that
body of law known as choice of law. The parties agree that any litigation
arising out of or related to this Agreement or Employee’s employment by the
Company will be brought exclusively in any state or federal court in Durham
County, North Carolina. Each party (i) consents to the personal jurisdiction of
said courts, (ii) waives any venue or inconvenient forum defense to any
proceeding maintained in such courts, and (iii) agrees not to bring any
proceeding arising out of or relating to this Agreement or Employee’s employment
by the Company in any other court.

9.BENEFIT. This Agreement will be binding upon and will inure to the benefit of
each of the parties hereto, and to their respective heirs, representatives,
successors and permitted assigns. Employee may not assign any of Employee’s
rights or delegate any of Employee’s duties under this Agreement.

10.ENTIRE AGREEMENT; OTHER AGREEMENTS. This Agreement contains the entire
agreement and understanding by and between the Company and Employee with respect
to the subject matter hereof, and any representations, promises, agreements or
understandings, written or oral, not herein contained will be of no force or
effect; provided, however, that Employee is also subject to the terms and
conditions of (i) that certain Employee Non-Competition and Non-Solicitation
Agreement by and between Employee and the Company, and (ii) that certain
Employee Confidentiality and Inventions Agreement by and between Employee and
the Company, each of which remains in full force and effect.

11.CAPTIONS; RULE OF CONSTRUCTION. The captions in this Agreement are for
convenience only and in no way define, bind or describe the scope or intent of
this Agreement. The terms and provisions of this Agreement will not be construed
against the drafter or drafters hereof All parties hereto agree that the
language of this Agreement will be construed as a whole according to its fair
meaning and not strictly for or against any of the parties hereto.

12.COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures will be deemed binding for the purpose of the execution of
this Agreement.

5

--------------------------------------------------------------------------------

 

13.SEVERABILITY. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable will not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable.

14.SURVIVAL. The terms of Sections 4 through 14 will survive the termination or
expiration of this Agreement for any reason.

[Signature Page Follows.]




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

G1 THERAPEUTICS, INC.

 

By: /s/ Mark Velleca

Name: Mark Velleca
Title: CEO

 

EMPLOYEE:

 

/s/ John Demaree

John Demaree

 

 

 

 



 

 

 



7